Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered. 
Claim Objections
Claims 3, 16 and 18 are objected to because of the following informalities:  
Claim 3 at line 3, claim 16 at line 17 and claim 18 at line 16 each recited “a user” while it is clear that the intended antecedent has been recited in claims 1, 16 and 18 respectively, these recitations should be amended to read -the user-.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind alone or with the assistance of pen and paper (see MPEP2106.04(a)(2)). The claims are examined under the framework set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

With regard to step 2A prong 1, the claims recite a mental process in this case claims 1 and 3-18 recite steps that can be performed in the human mind.  Independent claims 1, 8, 15, 16, 17 and 18 recite definitions for game surfaces, edges of game surfaces, spaces of game surfaces, pieces that interact with the spaces, and rules for placing/moving the pieces.  While board games are often played with physical elements or computer generated versions of those game elements, these tangible or intangible elements are merely a player convenience. Two chess players can call out notation to each other and play a complete game of chess without the assistance of a board or pieces.  If a record of the game was desired, the players could write the notation on a piece of paper.  While the claims at issue provide for certain abstract relationships between the pieces, see the claimed bijective mapping, this is merely a matter of mentally managing pieces in a different manner and does not go beyond what could be processed in the human mind.
While the independent claims provide for non-abstract elements, e.g. displaying, a GUI, and certain generic computer hardware, e.g. displays, processor, memory1.  These elements are merely extra solution activity (see MPEP§2106.05(f)) or generic computer components (see MPEP§2106.05(b)I “It is 
Dependent claim 3 is a displaying step that is merely extra solution activity.
Dependent claim 4 is a displaying step that is merely extra solution activity.
Dependent claim 5 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 6 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 7 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 9 adds more abstract mental steps that can be performed in the human mind.
Dependent claim 10 add more abstract mental steps that can be performed in the human mind.
Dependent claim 11 add more abstract mental steps that can be performed in the human mind.
Dependent claim 12 add more abstract mental steps that can be performed in the human mind.
Dependent claim 13 add more abstract mental steps that can be performed in the human mind.
Dependent claim 14 add more abstract mental steps that can be performed in the human mind.
With respect to step 2A prong 2, the claims do not integrate the abstract idea into a practical application by improving the functioning of a computer or to any technology.  While the recited generic computer may provide for a new function to be applied to a computer, e.g. a computer instructed to check a balance before transferring money, this type of additional function does not improve the computer itself and would only act to use the computer as a vehicle to capture an ineligible abstract idea.  Examiner notes that limitations that specifically recite computer operation of these abstract steps do not reduce the abstract idea to a practical application (see MPEP§2106.04(d)).
	With respect to step 2B, the claims merely recite generic computer components or extra solution activity as noted above and do not provide for any additional elements that are beyond routine, conventional and well-understood computer components.  With regard to the newly recited graphical user interface and display, Examiner is taking official notice of these elements as well-understood, 
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
Applicant argues that the abstract idea cannot be practically applied in the mind and notes particular claim sections.  Examiner will discuss these elements individually below.
Regarding note 1, the “graphic user interface module” itself is merely software as indicated by the specification, see footnote 1 above.  The displaying claimed is non-transformative extra solution activity that can be performed by any generic display.  The processing of user inputs is merely a software operation and requires no hardware and can be performed as a mental step, e.g. move a piece from one location to another within the mind of a user.
Regarding note 2, “the game piece control module” itself is merely software as indicated by the specification, see footnote 1 above. The steps of placing pieces on a board and an additional surface according to bijective mapping is exactly the type of mental activity that does not require a computer.  A human can imagine a chess board and can place pieces on that imaginary chess board.  For example imagine an empty chess board and place a rook in one corner and another rook in the other corner of the board on the same row.  This can all be done in the human mind without a computer and without tangible game pieces.
Regarding note 3, the division of visible and non-visible portions of the game board is merely a mental step.  An individual can note that one of the rooks is not to be displayed in the instance of a user 
Regarding note 4, this note is the same as note 3 with the addition of the mental task of moving pieces, e.g. a player moving a rook one space and the other paired rook being moved according to bijective mapping.
Regarding note 5, see responses to notes 2 and 3.
Regarding note 6, see response to note 4 and comments regarding modules.
Regarding note 7, see responses to notes 2 and 3.
Applicant argues that resolution of movement between pieces on different “cells” and the resolution of game rules with regard to those movements is more than purely mental steps.  Examiner disagrees.  A game board and pieces of the type that is disclosed in the instant application is perfectly within an individual’s capacity to manage in a purely mental way or with the support of a pen and paper for notation.  Applicant’s use of bijective mapping and selective presentation of pieces to a user supports this conclusion.  Applicant’s invention rests on the proposition that an individual can mentally track the position of pieces that are not explicitly displayed.  Accordingly Examiner is not persuaded by this argument.
Applicant’s citation to Gree does not come with any argument and the quoted portion of that decision is not persuasive.  The quoted portion of Gree appears to support Examiner’s position because Applicant’s invention is akin to “automating correspondence chess” because it seeks to automate what could be performed in the mind alone.
Applicant’s citation to Thales does not come with argument or analysis and the assertion that it is persuasive because “utilizing a math equation” is not an abstract idea is not persuasive.  The abstract idea at issue here is a mental process not an equation.

Alice. 
With respect to step 2A prong two, Applicant asserts that the claimed invention provides for an improved game that improves abstract thinking and as such incorporates the abstract idea into a practical application.  Examiner notes that the claimed invention does not apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); does not implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b); does not effect a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  Improving abstract thinking may be a basis for utility, but it does not reduce the abstract idea to a practical application with respect to the MPEP or 2019 PEG.
With respect to step 2B, Applicant again asserts that the claimed invention provides for an improved game that improves abstract thinking and as such is transformative in nature.  Applicant noting the importance of abstract thinking for STEM subjects.  Examiner disagrees and notes that this fact is not salient when considering if the additional elements are non-transformative limitations that are well-understood, routine and conventional.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/               Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the modules that are claimed are nothing more than software operating on generic computer hardware as indicated in the specification.  See specification filed July 29, 2019 at pg. 20 stating that “[e]mbodiments of the subject matter and the functional operations described herein can be implemented in digital electronic circuitry, or in computer software, firmware, or hardware, including the structures disclosed in this specification and their structural equivalents, or in combinations of one or more of them.
        Some embodiments are implemented using one or more modules of computer program instructions encoded on a computer-readable medium for execution by, or to control the operation of, a data processing apparatus. The computer-readable medium can be a manufactured product, such as hard drive in a computer system or an embedded system. The computer-readable medium can be acquired separately and later encoded with the one or more modules of computer program instructions, such as by delivery of the one or more modules of computer program instructions over a wired or wireless network. The computer-readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, or a combination of one or more of them.”